Citation Nr: 0702910	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-11 467	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from December 1941 to October 
1945, including as a prisoner-of-war from April 1942 to 
August 1942.        

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of Philippines.    


FINDING OF FACT

1.  The veteran served as a prisoner-of-war during World War 
II.

2.  The veteran has mild peripheral neuropathy, which is not 
directly related to an infectious cause.


CONCLUSION OF LAW

Peripheral neuropathy may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claim being 
decided.  Even assuming otherwise, given the favorable 
disposition of this claim, noted below, a remand for 
additional notification or assistance is unnecessary.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Analysis of Claim

The veteran claims entitlement to service connection for 
peripheral neuropathy.  He asserts that this condition is 
related to his World War II service as a prisoner-of-war 
(POW).  He further asserts that, during his first post-
discharge protocal examination, the examiner failed to 
recognize such condition despite it being present. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for peripheral neuropathy, 
except if it is directly related to an infectious cause, if 
it is shown that the veteran served as a POW for not less 
than 30 days and such condition became manifest to a degree 
of 10 percent at any time after discharge or release from 
active service.  38 U.S.C.A. §§ 1112(b), 1113 (West 2002); 38 
C.F.R. §§ 3.307(a)(5), 3.309(c) (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Post-service medical records, including a June 2004 report 
from the veteran's private physician, J. G. Bautista, M.D., 
and a report of a VA peripheral nerves examination conducted 
in July 2004, reflect that the veteran currently has 
peripheral neuropathy.  The question thus becomes whether 
this condition was incurred in service or may be presumed to 
have been so incurred.  

According to the service personnel records in the claims 
file, the veteran was a POW during World War II, from April 
1942 to August 1942.  According to the service medical 
records, however, no medical professional diagnosed the 
veteran with peripheral neuropathy while he served on active 
duty, including from December 1941 to October 1945.  

After discharge, in April 1990, the veteran underwent a VA 
POW protocol examination.  At that time, in a Former POW 
Medical History form, he indicated that, while serving as a 
POW, he experienced numbness, tingling and pain in his 
fingers and feet and numbness or weakness in his arms and 
legs.

He did not again report such symptoms until June 2004, when 
he presented to Dr. Bautista with complaints of numbness and 
weakness of both lower extremities.  At that time, the 
veteran indicated that these symptoms had manifested a couple 
of months prior to the visit.  The veteran mentioned the same 
symptoms during a VA peripheral nerves examination conducted 
in July 2004.  On that date, the examiner did not address the 
etiology of the peripheral neuropathy, but noted that such 
condition was causing weakness and sensory deficits in all of 
the veteran's extremities.  

Thereafter, and because a history the veteran reported during 
July 2004 nerve conduction studies indicated that he had 
diabetes mellitus, the RO sought clarification from the VA 
examiner regarding the etiology of the veteran's peripheral 
neuropathy.  In an email sent to the RO in October 2004, the 
examiner identified diabetes mellitus as the etiology of the 
peripheral neuropathy.  

No medical professional has related the veteran's peripheral 
neuropathy to an infection cause.  Moreover, the VA examiner 
who evaluated the veteran in July 2004 described symptoms 
secondary to the peripheral neuropathy sufficient to show 
that the condition is causing mild impairment of the affected 
nerves of the extremities.  The peripheral neuropathy is thus 
compensable under 38 C.F.R. § 4.124a, Diagnostic Codes 8511-
8526 (2006).

In light of the foregoing, the Board concludes that 
peripheral neuropathy may be presumed to have been incurred 
in service.  The evidence in this case supports the veteran's 
claim; the claim must therefore be granted.  


ORDER

Service connection for peripheral neuropathy is granted.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


